In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-029 CV

____________________


IN RE JAMES ISHMAEL TIBBS




Original Proceeding



MEMORANDUM OPINION (1)
	On January 20, 2004, James Ishmael Tibbs filed a petition for writ of mandamus.
See Tex. R. App. P. 52.  The Honorable Judge Larry Gist, Jefferson County District
Attorney Tom Maness, and Texas Department of Criminal Justice, Correctional
Institutions Division Director Doug Dretke are identified as respondents, but the body of
the petition does not mention them.  Tibbs complains that he was arrested without warrant
by Oklahoma officials in 1992.  He appears to be arguing that an unconstitutional
procedure in securing his waiver of extradition to Texas rendered his subsequent
conviction void.  He asks the appellate court to void his judgment, conviction, and
sentence.  
	We may grant mandamus relief if relator demonstrates that the act sought to be
compelled is purely ministerial under the relevant facts and law, and that the relator has
no other adequate legal remedy.  State ex. rel. Hill v. Court of Appeals for the Fifth
District, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  Tibbs has not demonstrated that
he is entitled to the relief sought.  The petition for writ of mandamus is denied.
	WRIT DENIED.
								PER CURIAM
Opinion Delivered January 22, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.	
1. Tex. R. App. P. 47.4.